     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 1 of 8 Page ID
                                     #:29371

1       CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
2
        Peter A. Schey (Cal. Bar No. 58232)
        Carlos Holguín (Cal. Bar No. 90754)
3       Laura N. Diamond (Cal. Bar. No. 185062)
4
        Rachel Leach (D.C. Bar No. 1047683)
        256 South Occidental Boulevard
5       Los Angeles, CA 90057
6
        Telephone: (213) 388-8693
        Facsimile: (213) 386-9484
7       Email:pschey@centerforhumanrights.org
8             crholguin@centerforhumanrights.org
              ldiamond@centerforhumanrights.org
9             rleach@centerforhumanrights.org
10
        USF SCHOOL OF LAW IMMIGRATION CLINIC
11      Bill Ong Hing (Cal. Bar No. 61513)
12      2130 Fulton Street
        San Francisco, CA 94117-1080
13      Telephone: (415) 422-4475
14      Email: bhing@usfca.edu

15      Attorneys for plaintiffs (listing continues on following page)
16
                                UNITED STATES DISTRICT COURT
17                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18

19      JENNY LISETTE FLORES, et al.,               )   Case No. CV 85-4544 DMG (AGRx)
                                                    )
20               Plaintiffs,                        )   DECLARATION OF CLASS COUNSEL IN
        - vs -                                      )   SUPPORT OF APPLICATION FOR
21
                                                    )   TEMPORARY RESTRAINING ORDER AND
22      WILLIAM P. BARR, Attorney                   )   ORDER TO SHOW CAUSE IN RE
        General of the United States, et al.,       )   PRELIMINARY INJUNCTION AND
23
                                                    )   CONTEMPT
24               Defendants.                        )
                                                _   )
25
                                                        [HON. DOLLY M. GEE]
26

27

28
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 2 of 8 Page ID
                                     #:29372

1       Plaintiffs’ counsel, continued:
2

3       ORRICK, HERRINGTON & SUTCLIFFE LLP
        Kevin Askew (Cal. Bar No. 238866)
4       777 South Figueroa Street, Suite 3200
5       Los Angeles, CA 90017
        Telephone: (213) 629-2020
6       Email:      kaskew@orrick.com
7
        ORRICK, HERRINGTON & SUTCLIFFE LLP
8       Elyse Echtman (pro hac vice pending)
9       Shaila Rahman (pro hac vice pending)
        51 West 52nd Street
10
        New York, NY 10019-6142
11      Telephone: 212/506-3753
        Email:     eechtman@orrick.com
12
        Email:     sdiwan@orrick.com
13
        LA RAZA CENTRO LEGAL, INC.
14
        Michael S. Sorgen (Cal. Bar No. 43107)
15      474 Valencia Street, #295
        San Francisco, CA 94103
16
        Telephone: (415) 575-3500
17
        THE LAW FOUNDATION OF SILICON VALLEY
18
        Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
19      Katherine H. Manning (Cal. Bar No. 229233)
        Annette Kirkham (Cal. Bar No. 217958)
20
        4 North Second Street, Suite 1300
21      San Jose, CA 95113
        Telephone: (408) 280-2437
22
        Facsimile: (408) 288-8850
23      Email: jenniferk@lawfoundation.org
        kate.manning@lawfoundation.org
24
              annettek@lawfoundation.org
25
        NATIONAL CENTER FOR YOUTH LAW
26
        Leecia Welch (Cal. Bar. No. 208741)
27      Neha Desai (Cl. RLSA Bar No. 803161)
        405 14th Street, 15th Floor
28
        Oakland, CA 94612
           DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER ETC.
                                                         ii
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 3 of 8 Page ID
                                     #:29373

1       Telephone: (510) 835-8098
2
        Email: lwelch@youthlaw.org
        ndesai@youthlaw.org
3

4
        U.C. DAVIS SCHOOL OF LAW
        Holly S. Cooper (Cal. Bar No, 197626)
5       One Shields Ave. TB 30
6
        Davis, CA 95616
        Telephone: (530) 754-4833
7       Email: hscooper@ucdavis.edu
8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

           DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER ETC.
                                                         iii
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 4 of 8 Page ID
                                     #:29374

1

2                                  DECLARATION OF PETER SCHEY
3
              I, Peter A. Schey, depose and say:
4

5             1. This declaration is made in support of the Plaintiffs’ Application for
6
        Temporary Restraining Order and Order to Show Cause in re Preliminary Injunction
7
        and Contempt (“Application”).
8

9             2. Pursuant to Paragraph 37 of the Stipulated Settlement Agreement approved by
10
        this Court on January 17, 1997 (“Settlement”), Rule 56(1)(B) of the Federal Rules of
11
        Civil Procedure, and Local Rule 7-19.1, class counsel and Defendants’ counsel have
12

13      met telephonically and in person to discuss the alleged violations of the Settlement and
14
        this Court’s prior Orders (Doc. ## 177, 189, and 363). Class counsel has advised
15
        Defendants’ counsel of the date and substance of the Application. Defendants oppose
16

17      the Application. Class counsel discussed with Defendants’ counsel deferring the filing
18
        of the Application if Defendants’ promptly addressed and cured the most serious
19
        alleged violations of the Settlement involving the extreme and life-threatening
20
21      conditions class members are enduring. Defendants declined to do so.
22
              3. Between June 10, 2019 and June 21, 2019, pursuant to Paragraph 32A of the
23
        Settlement, class counsel coordinated monitoring visits at the El Paso and Rio Grande
24

25      Valley (“RGV”) Sectors of the Customs and Border Protection (“CBP”) to interview
26
        detained members. (“Monitoring”). Eight attorneys and a child welfare expert, assisted
27

28
        by a paralegal and two interpreters conducted Monitoring at the CBP El Paso Sector.
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 5 of 8 Page ID
                                     #:29375

1       Ten attorneys and a medical expert, assisted by five interpreters, conducted Monitoring
2       at the CBP RGV Sector. (“Monitors”).
3
              4. All Monitors were trained prior to their participation in the Monitoring and
4

5       received clear directions on the procedures for interviewing class members and
6
        securing accurate declarations from them.
7
              5. Regarding the irreparable injury class members are experiencing giving rise to
8

9       their need for expedited relief from this Court, the declarations obtained by the
10
        Monitors disclosed that class members often remain in CBP detention in the El Paso
11
        and RGV sectors for days or weeks, during which time no efforts are undertaken or
12

13      recorded to reasonably promptly secure their release to a sponsor under Paragraph 14
14
        of the Settlement, nor are they expeditiously placed in a licensed facility as required by
15
        Paragraph 19 of the Settlement. Paragraph 12A of the Settlement requires “all minors
16

17      [shall be placed in facilities licensed for the care of dependent minors] pursuant to
18
        Paragraph 19 as expeditiously as possible.” Defendants’ failure to commence and
19
        record efforts to promptly release class members to their parents or other sponsors
20
21      living in the United States, or to expeditiously place them in licensed facilities, has
22
        resulted in and continues to result in hundreds of children being incarcerated in
23
        facilities never intended to detain children, with entirely inadequate or trained staff to
24

25      care for the safety and well-being of children.
26
              6. The declarations of class members also disclose that they are detained in what
27

28
        they call “hieleras,” or “iceboxes,” or in cages, under appalling, overcrowded, and

           DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER ETC.
                                                         2
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 6 of 8 Page ID
                                     #:29376

1       unsanitary conditions which has caused a health crisis for class members and the
2       deaths of several children. The conditions described in class members’ declarations
3
        disclose a pattern and practice of neglect and disregard for the health and well-being of
4

5       class members in CBP’s care and custody. The preventable physical and mental health
6
        harms class members are suffering may be long-lasting, or in some cases, permanent.
7
              7. Several class members have recently died in CBP custody. These deaths may
8

9       have been prevented had CBP substantially complied with the Settlement and promptly
10
        transferred children out of its custody. As of the end of May 2019, class counsel is
11
        informed and believes six migrant children class members have died while in federal
12

13      custody or shorty after their release. Two of the children passed away while in ORR
14
        custody, three died while in CBP custody, and one died shortly after being released
15
        from federal custody. After being diagnosed with a cold, a class member died in CBP
16

17      custody on December 24, 2018. He was detained in CBP custody for six days before
18
        being transferred to a hospital. After being released he was re-admitted and shortly
19
        thereafter succumbed to his illness. A seven-year-old class member whose father
20
21      warned Border Patrol agents that his daughter was sick was nevertheless transported on
22
        a 90-mile bus ride, and finally taken to a hospital where she died. Another class
23
        member was placed in CBP custody on May 13, 2019 and after several days was
24

25      diagnosed with flu and then found unresponsive and died. A two-and-a-half-year-old
26
        class member died after his mother told Border patrol agents that he was ill with fever,
27

28
        chills, and headaches. He died on April 30, 2019.

           DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER ETC.
                                                         3
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 7 of 8 Page ID
                                     #:29377

1             8. For the forgoing reasons, as described more fully in Plaintiffs’ Application
2       and exhibits filed concurrently herewith, Plaintiffs are suffering grave and irreparable
3
        harm and are entitled to prompt injunctive relief.
4

5             I declare under penalty of the perjury that the foregoing facts are true and
6
        correct. Executed this 25th day of June, 2019, in Los Angeles, California.
7

8

9                                                            Peter A. Schey
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

           DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER ETC.
                                                         4
     Case 2:85-cv-04544-DMG-AGR Document 572-2 Filed 06/26/19 Page 8 of 8 Page ID
                                     #:29378

1                                          CERTIFICATE OF SERVICE
2             I, Peter Schey, declare and say as follows:
3
              I am over the age of eighteen years of age and am not a party to this action. I
4

5       am employed in the County of Los Angeles, State of California. My business address
6
        is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
7
              On June 26, 2019, I electronically filed the following document:
8

9       DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY
        RESTRAINING ORDER AND ORDER TO SHOW CAUSE IN RE PRELIMINARY INJUNCTION
10
        AND CONTEMPT
11

12
        with the United States District Court, Central District of California by using the
13
        CM/ECF system.
14

15

16
                                                          /s/Peter Schey
17                                                        Class Counsel for Plaintiffs
18

19

20
21

22

23

24

25

26

27

28

           DECLARATION OF CLASS COUNSEL IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER ETC.
                                                         5
